Exhibit 10.1 2011 Incentive Compensation Program Amir Bassan-Eskenazi, President and Chief Executive Officer Second Half Bonus Potential $ 2011 Officer Bonus Goal Second Half % Goal Weighting 1) Achieve bookings goal 25 2) Achieve operating income goal 25 3) Achieve customer satisfaction goal 25 4) Achieve product development goal 25 Total % 2011 Incentive Compensation Program Ravi Narula, Senior Vice President and Chief Financial Officer Second Half Bonus Potential $ 2011 Officer Bonus Goal Second Half % Goal Weighting 1) Achieve balance sheet and accounts receivable goal 2) Achieve gross margin and operating expense goal 3) Achieve processes improvements goal 4) Achieve audit and financial controls goal 5) Achieve employee satisfaction and retention goal 6) Achieve investor relations goal 7) Achieve group goal (CEO’s goal) Total % 2011 Incentive Compensation Program Yaki Avimor, Sr. Vice President of Research & Development Second Half Bonus Potential $ 2011 Officer Bonus Goal Second Half % Goal Weighting 1) Achieve specified new technology customer support goal 2) Achieve specified product delivery goal per plan 3) Achieve product quality goal 4) Achieve teamwork goal 5) Achieve budget goal 6) Achieve corporate goal (CEO’s goal) Total % 2011 Incentive Compensation Program Rajive Dhar, Sr. Vice President and Chief Strategy Officer Second Half Bonus Potential $ 2011 Officer Bonus Goal Second Half % Goal Weighting 1) Achieve specified technology goal and supervision of CTO organization 2) Achieve product roadmap and related budgeting goal 3) Achieve corporate development and strategic partnering goal 4) Achieve teamwork goal 5) Achieve marketing communications goal 6) Achieve corporate goal (CEO’s goal) Total % 2011 Incentive Compensation Program Rob Horton, Senior Vice President and General Counsel Second Half Bonus Potential $ 2011 Officer Bonus Goal Second Half % Goal Weighting 1) Achieve corporate governance securities compliance goal 2) Achieve legal department customer satisfaction goal 3) Achieve human resource goal 4) Achieve litigation management goal 5) Achieve teamwork goal 6) Achieve corporate goal (CEO’s goal) Total %
